Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered November 5, 1999, convicting him of manslaughter in the second degree, upon.a jury verdict, and imposing sentence.
*453Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of manslaughter in the second degree under a theory of accomplice liability (see, Penal Law § 125.15 [1]; § 20.00) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Altman, J.P., Adams, Townes and Prudenti, JJ., concur.